DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washisu (US PgPub No. 2010/0079604).
Regarding claim 1, Washisu teaches a camera (figures 12 and 17; camera), comprising: a lens group comprising one or more lens elements that define an optical axis (figures 2 – 5, 12, 15 – 17, and 20 - 22; a lens group comprising one or more lens elements that define an optical axis); an image sensor to capture light that passes through the lens group (figures 12, 17, and 25 – 26; an image sensor to capture light that passes through the lens group); an actuator to move the lens group relative to the image sensor (paragraphs 0046, 0057, 0068, and 0174; an actuator to move the lens group relative to the image sensor); a stationary structure (figures 1 – 4,  6, 15 – 16, and 20 - 21 item 13; a stationary structure); a moveable platform coupled to the lens group such that the moveable platform and the lens group are moveable together, relative to the stationary structure, in one or more directions orthogonal to the optical axis (figures 1 – 4,  6, 15 – 16, and 20 - 21 item 13; a moveable platform coupled to the lens group such that the moveable platform and the lens group are moveable together, relative to the stationary structure, in one or more directions orthogonal to the optical axis); and a bumper arrangement to cushion lateral movement of the moveable platform as the moveable platform approaches the stationary structure (paragraphs 0055 – 0063, 0114, and 0153 

Regarding claim 2, as mentioned above in the discussion of claim 1, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein: the moveable platform comprises a magnet holder (paragraphs 0045 – 0046, 0051, 0056, 0062, 0068, 0111, 0117 – 0120, 0151, 0155, 0161 – 0067, and 0074; the moveable platform comprises a magnet holder); and the actuator comprises one or more magnets attached to the magnet holder (paragraphs 0045 – 0046, 0051, 0056, 0062, 0068, 0111, 0117 – 0120, 0151, 0155, 0161 – 0067, and 0074; the actuator comprises one or more magnets attached to the magnet holder).

Regarding claim 3, as mentioned above in the discussion of claim 2, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the stationary structure comprises a shield can that radially surrounds, at least in part, the magnet holder (figure 2 item 13; wherein the stationary structure comprises a shield can that radially surrounds, at least in part, the magnet holder).

Regarding claim 4, as mentioned above in the discussion of claim 1, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the bumper arrangement comprises: a spring attached to an outer surface of the moveable platform (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21; a spring attached to an 

Regarding claim 5, as mentioned above in the discussion of claim 1, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the bumper arrangement comprises: a tab formed from the moveable platform, wherein the tab extends from the moveable platform towards the stationary structure, and wherein the tab is configured to deflect towards the lens group when a lateral movement stroke of the moveable platform exceeds a stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21 spring with threshold; wherein the bumper arrangement comprises: a tab formed from the moveable platform, wherein the tab extends from the moveable platform towards the stationary structure, and wherein the tab is configured to deflect towards the lens 

Regarding claim 6, as mentioned above in the discussion of claim 5, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein: the stroke threshold is a first stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21 spring with threshold; the stroke threshold is a first stroke threshold); the tab comprises a primary end stop portion for cushioning the lateral movement of the moveable platform when the lateral movement stroke of the moveable platform exceeds the first stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21 spring with threshold; the tab comprises a primary end stop portion for cushioning the lateral movement of the moveable platform when the lateral movement stroke of the moveable platform exceeds the first stroke threshold); and the bumper arrangement further comprises: a secondary hard stop portion for stopping lateral movement of the moveable platform when the lateral movement stroke of the moveable platform reaches a second stroke threshold, wherein the second stroke threshold is greater than the first stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21 spring with threshold; a secondary hard stop portion for stopping lateral movement of the moveable platform when the lateral movement stroke of the moveable platform reaches a second stroke threshold, wherein the second stroke threshold is greater than the first stroke threshold).

Regarding claim 7, as mentioned above in the discussion of claim 1, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein 

Regarding claim 8, as mentioned above in the discussion of claim 7, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the tab is configured to deflect away from the lens group when the lateral movement stroke of the moveable platform exceeds the stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21 spring with threshold; wherein the tab is configured to deflect away from the lens group when the lateral movement stroke of the moveable platform exceeds the stroke threshold).

Regarding claim 9, Washisu teaches device (figures 12 and 17; camera), comprising: one or more processors (paragraphs 0048, 0079 – 0080 - 0088, 0120 - 0121, and 0157; one or more processors); memory storing program instructions executable by the one or more processors to control operation of a camera (paragraphs 0048, 0079 – 0080 - 0088, 0120 - 0121, and 0157; memory storing program instructions executable by 

Regarding claim 10, as mentioned above in the discussion of claim 9, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein: the actuator comprises one or more magnets (paragraphs 0045 – 0046, 0051, 0056, 0062, 0068, 0111, 0117 – 0120, 0151, 0155, 0161 – 0067, and 0074; the actuator 

Regarding claim 11, as mentioned above in the discussion of claim 9, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the bumper arrangement comprises: a spring attached to an outer surface of the moveable platform (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21; a spring attached to an outer surface of the moveable platform); a protrusion extending from the stationary structure towards the spring, the protrusion to engage the spring when a lateral movement stroke of the moveable platform reaches a stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21; a protrusion extending from the stationary structure towards the spring, the protrusion to engage the spring when a lateral movement stroke of the moveable platform reaches a stroke threshold); and a recess defined by the moveable platform, the recess formed to receive a deflected portion of the spring that is deflected by the protrusion when the lateral movement stroke of the moveable platform exceeds the stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21; a recess defined by the moveable platform, the recess formed to receive a deflected portion of the spring that is deflected by the 

Regarding claim 12, as mentioned above in the discussion of claim 9, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the bumper arrangement comprises: a tab formed from the moveable platform, wherein the tab extends from the moveable platform towards the stationary structure, and wherein the tab is configured to deflect towards the lens group when a lateral movement stroke of the moveable platform exceeds a stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21 wherein the bumper arrangement comprises: a tab formed from the moveable platform, wherein the tab extends from the moveable platform towards the stationary structure, and wherein the tab is configured to deflect towards the lens group when a lateral movement stroke of the moveable platform exceeds a stroke threshold).

Regarding claim 13, as mentioned above in the discussion of claim 9, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the bumper arrangement comprises: a tab formed from the stationary structure, wherein the tab extends from the stationary structure towards the moveable platform, and wherein the tab is configured to deflect away from the lens group when a lateral movement stroke of the moveable platform exceeds a stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21 wherein the bumper arrangement comprises: a tab formed from the stationary structure, wherein the tab extends from the stationary structure towards the moveable 

Regarding claim 14, as mentioned above in the discussion of claim 9, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the one or more processors are further to: cause the actuator to move the lens group, along the optical axis, relative to the moveable platform and the image sensor to provide autofocus (AF) movement of an image captured via the image sensor (paragraphs 0048, 0076, 0080, 0082, 0084, 0087, 0093, 0100, 0131 – 0132, 0159, 0167, and 0171; wherein the one or more processors are further to: cause the actuator to move the lens group, along the optical axis, relative to the moveable platform and the image sensor to provide autofocus (AF) movement of an image captured via the image sensor); and cause the actuator to move the lens group and the moveable platform, in the one or more directions orthogonal to the optical axis, relative to the image sensor to provide optical image stabilization (OIS) movement of the image (abstract; cause the actuator to move the lens group and the moveable platform, in the one or more directions orthogonal to the optical axis, relative to the image sensor to provide optical image stabilization (OIS) movement of the image).

Regarding claim 15, Washisu teaches an optics system (figures 2 – 5, 12, 15 – 17, and 20 – 22; optics system), comprising: a stationary structure (figures 1 – 4,  6, 15 – 16, and 20 - 21 item 13; a stationary structure); a moveable platform coupled to a lens group of a camera such that the moveable platform and the lens group are moveable 

Regarding claim 16, as mentioned above in the discussion of claim 15, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein: the moveable platform comprises a magnet holder to couple with one or more magnets of the actuator (paragraphs 0045 – 0046, 0051, 0056, 0062, 0068, 0111, 0117 – 0120, 0151, 0155, 0161 – 0067, and 0074; wherein: the moveable platform comprises a magnet holder to couple with one or more magnets of the actuator); the stationary structure comprises a shield can that radially surrounds, at least in part, the magnet holder (figure 

Regarding claim 17, as mentioned above in the discussion of claim 15, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the bumper arrangement comprises: a spring attached to an outer surface of the moveable platform (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21; spring attached to an outer surface of the moveable platform); a protrusion extending from the stationary structure towards the spring, the protrusion to engage the spring when a lateral movement stroke of the moveable platform reaches a stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21; a protrusion extending from the stationary structure towards the spring, the protrusion to engage the spring when a lateral movement stroke of the moveable platform reaches a stroke threshold); and a recess defined by the moveable platform, the recess formed to receive a deflected portion of the spring that is deflected by the protrusion when the lateral movement stroke of the moveable platform exceeds the stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21; and a recess defined by the moveable platform, the recess formed to receive a deflected portion of the spring that is deflected by the protrusion when the lateral movement stroke of the moveable platform exceeds the stroke threshold).

Regarding claim 18, as mentioned above in the discussion of claim 15, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the bumper arrangement comprises: a tab formed from the moveable platform, wherein 

Regarding claim 19, as mentioned above in the discussion of claim 15, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the bumper arrangement comprises: a tab formed from the stationary structure, wherein the tab extends from the stationary structure towards the moveable platform, and wherein the tab is configured to engage with the moveable platform when a lateral movement stroke of the moveable platform reaches a stroke threshold (figures 1 – 3, 6, 12, 15 – 16, and 20 – 21 wherein the bumper arrangement comprises: a tab formed from the stationary structure, wherein the tab extends from the stationary structure towards the moveable platform, and wherein the tab is configured to engage with the moveable platform when a lateral movement stroke of the moveable platform reaches a stroke threshold).

Regarding claim 20, as mentioned above in the discussion of claim 19, Washisu teaches all of the limitations of the parent claim.  Additionally, Washisu teaches wherein the tab is configured to deflect away from the lens group when the lateral movement stroke of the moveable platform exceeds the stroke threshold (figures 1 – 3, 6, 12, 15 – .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KANG (US PgPub No. 2015/0296143) teaches a camera lens with dampers.
Brown (US PgPub No. 2011/0279916) teaches a camera lens with dampers.
Sekimoto (US Patent No. 8,611,735) teaches a camera lens with dampers.
Akada (US PgPub No. 2008/0031605) teaches a camera lens with dampers.
Wada (US PgPub No. 2007/0279497) teaches a camera lens with dampers.
Shirono (US PgPub No. 2007/0257989) teaches a camera lens with dampers.
CHAN (US PgPub No. 2017/0153409) teaches a camera lens with dampers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
10/06/2021